 INTERNATIONAL PAPER COMPANY155privileges.It has been found that Mrs. F. L. Cooper (Wanda Gray) approx-imately 2 weeks and again approximately 2 months after her discharge statedto officials of Respondent that she was not interested in returning to work forRespondent and that thereafter she was reinstated in July 1949.Accordinglyno recommendation of reinstatement will be made with respect to her.How-ever it will be recommended that she be made whole for any loss of pay suffered.Itwill also be recommended that Respondent make whole the aforesaid em-ployees, and each of them, for any loss of pay they may have suffered by reasonof the discriminations against them.The losses of pay shall be computed fromthe date of the discrimination to the date of a proper offer of reinstatement.In the case of Mrs. F. L. Cooper (Wanda Gray) for a 2-week period from Feb-ruary 7, 1949. In computing the losses of pay the customary formula of theBoard shall be followed. See F.W. Woolworth Company,90 NLRB 289.In order to insure expeditious compliance with the recommended back-payorder it will be further recommended that Respondent be ordered, uponreasonable request, to make all pertinent records available to the Board or itsagents.Respondent's illegal activities, including the aforesaid discharges, go to thevery heart of the Act and indicate a purpose to defeat self-organization of itsemployees and that there is danger that the commission of other unfair laborpractices proscribed by the Act is to be anticipated from Respondent's conductin the past.The preventive purpose of the Act will be thwarted unless theorder herein is coextensive with the danger.Accordingly, in order to makeeffective the interdependent guarantees of the statute and thus effectuate thepolicies of the Act, it will be recommended that Respondent cease and desistfrom engaging in the unfair labor practices found and from in any other mannerinfringing upon the rights of employees guaranteed by the Act and thatRespondent post the notice attached hereto as Appendix A. (SeeStandardDry Wall Products, Inc.,91 NLRB 544.)Since it has been found that the evidence is not sufficient to sustain theallegations of the complaint, as amended, to the effect that Respondent dis-criminatorily discharged Frankie Barnes and not sufficient to sustain para-graph 7 (I) of the complaint, as amended, it will be recommended that theseallegations be dismissed.[Recommended Order omitted from publication in this volume.]INTERNATIONAL PAPER COMPANY (SOUTHERN KRAFT DIVISION)andLODGE 1365, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETI-TIONER.Cases Nos.15-RC-443,15-RC-473, and 15-RC-475. July12,1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeAndrew P. Carter, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed?IThe request by the Joint Intervenors filed on June 4, 1951, for permission to file asupplemental brief is denied, as in our opinion the facts and issues in these eases arefully set forth in the record and briefs in this proceeding.95 NLRB No. 15. 156DECISIONS,OF NATIONAL LABOR RELATIONS BOARDPursuantto the provisions of Section 3 (b) of the -Act; theBoardhas delegated its powersin connectionwiththese cases to athree-memberpanel.[MembersHouston, Reynolds, and Styles].Upon the entire recordin these cases, the Board finds :1.The Employer isengaged in commercewithin themeaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce, exists concerning the repre-sentationof employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section2 (6) and(7) of the Act.4.The Employer, engaged in the manufacture of paper, pulp board,and paper bags, operates within its Southern Kraft Division nineplants in six southern States, of which three plants, at Camden,Arkansas; Springhill, Louisiana; and Panama City,Florida, are di-rectly involved herein.In each of its three petitions filed in this consolidated proceeding,the Petitioner- seeks a separate unit of a heterogeneous, multicraftcharacter at the Employer's Camden, Springhill., and Panama Cityplants, respectively. 'The Employer contends that the three unitssought by the Petitioner are inappropriate and that a single lnultiplantunit of production and maintenance employees at all nine plants inthe Southern Kraft Division is the only appropriate unit. Inter-national Brotherhood of Papermakers, AFL; International Brother-hood of Pulp, Sulphite and Papermill Workers, AFL; and Inter-national Brotherhood of Electrical Workers, AFL, herein collectivelycalled the Joint Intervenors, although agreeing to the appropriatenessof the unit sought by the Employer, propose, in the alternative, sepa-rate plant-wide units of production and maintenanceemployees ateach of the three plants herein sought by the Petitioner. Interna-tional Union of Operating Engineers, AFL, herein called the Engi-neers, another Intervenor, favoring the units sought by the Petitioner,specificallyseeks separateunits of crane operators at each of the threenamed plants.United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United States andCanada, AFL, herein called the Pipefitters, also favoring the Peti-tioner'sunits, seeksto represent pipe fitters at each of the threeplants.In a recentDecision and Direction of Election inInternationalPaper Company (Southern Kraft Division)et al.,2involving em-ployees at the Employer's Georgetown, South Carolina, planthereincalled the Georgetown case, the Board, foundinter aliathatseparatecraft unifsor a singleplant-wide unit of production and maintenance194 NLRB 483. AlthoughBoard Member Reynoldsdissented in this case, he feels-bound by thedecisionof the majority.Cf.International Paper Company(Southe)nKraft Division),94 NLRB 500. INTERNATIONAL PAPER COMPANY157-employees, rather than a single unit of productionand maintenanceemployees at all plants in the Employer's Southern Kraft Division,might constitute appropriate units and directed self-determinationelections for employees.in the, several craft groups at that plant whoit. found were entitled. to separate representation, if they so desired.In the instant proceeding are involved substantiallythe same parties,issues,bargaining history, and plant operations as,were present inthe Georgetown casesUnder these circumstances, we findno cogentreason for departing from the rationale of the earlier decision andconsider it determinative on the sameissues.Accordingly, for reasons set forth in the decision in the George-town case, we find inappropriate at this time the division-wide pro-duction and maintenance unit urged by the Employer and the separateplant units of crane operators urged by the Engineers.We find thatthe craft groups sought to be represented by the Machinists and thePipefitters at the Employer's Camden, Springhill, and Panama Cityplants, respectively, or separate plant-wide production and main-tenance groups at each of these plants, as urged in the alternative bythe Joint Intervenors, may constitute appropriate collective bargain-ing units.We shall make at this time no final unit determination with respectto the employees involved in the instant cases, but shall instead estab-lish voting groups for them, as set forth below, in order that we mayfirst ascertain the desires of these employees as expressed in the elec-tions hereinafter directed.We shall include the various craft em-ployees at each plant involved herein in separate voting groups andestablish residual voting groups for other production and main-tenance employees at each" plant.We shall therefore direct separate elections among the followingemployees at the plants indicated, including therein lead men, work-ing foremen, and helpers, but excluding therefrom office clerical,technical, and professional employees, guards, and supervisors asdefined in the Act :Camden, Arkansas, plant (Case No. 15-RC-443)(a)All millwrights.(b)All welders.s As shown in the Georgetown case decision,the bargaining history at the three plantsherein involved was, from 1939 through 1950, based on contracts between the Employerand the herein participating labor organizations,and groups thereof, which contractswere. ektended.in scope to include employees in the instant categories at the Georgetown,Camden, Springhill,and Panama City plants;the Pipefitters,however, though representingemployees at the latter three plants,had no local at the Georgetown plant.All parties to this proceeding,except the Pipefltters,acknowledge the general similarityof operations at the Employer's four plants and stipulate that the Board take "judicialnotice" of exhibits and testimony in theGeorgetowncase.The Board takes notice ofits findings and decision in theGeorgetowncase.Notwithstanding its objection to theproposed stipulation,the Pipefltters points to no basic difference in the operations of theseplants sufficient to warrant other special unit consideration at this time. 158DECISIONSOF NATIONALLABOR RELATIONS BOARD'(c)All machinists, including blacksmiths.(d)All pipe fitters.(e)All other production and maintenance employees, includ-ing oilers, knife grinders, and auto mechanics.Springhill, Louisiana, plant (Case No. 15-RC-473)(f)All millwrights.(g)All. welders._(h)All boilermakers.(i)All steelworkers.(j)All toolroom employees, including machinists and black-smiths.(k)All sheet metal workers.(1)All pipe fitters.(m) All other production and maintenance employees, includ-ing auto and Diesel mechanics, crane operators, knife grinders,roll grinders, well-men, and oilers.Panama City, Florida, plant (Case No. 15-RC-475)(n)All millwrights.(o)All steelworkers.(p)All toolroom men, including machinists and blacksmiths.(q)All sheet metal workers.(r)All welders.(s)All carpenters.(t)All pipe fitters.(u)All production and maintenance employees, includingmetermen, auto mechanics, crane operators, mechanics, paper millturbine operators, the molder,.and firemen.[Text of Direction of Elections omitted from publication in thisvolume.]LLOYD A. FRY ROOFING COMPANYandLOCAL707,INTERNATIONALUNION OF OPERATING ENGINEERS,AFL,PETITIONER.CaseNo. 39-RC-305.July 1 2,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's-rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel.[Members Houston, Reynolds, and Styles].95 NLRB No. 19.